FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                December 4, 2007
                                       PUBLISH                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                    UNITED STATES COURT OF APPEALS

                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff - Appellant,

       v.                                                No. 06-3054

 GUADALUPE ALBERTO
 GARCIA-LARA, JR., also known as
 Jose Perez-Gonzales, also known as
 Armando Preciado-Ramirez,

              Defendant - Appellee.


                                       ORDER


Before TACHA, Chief Circuit Judge, KELLY, HENRY, BRISCOE, LUCERO,
MURPHY, HARTZ, O’BRIEN, McCONNELL, TYMKOVICH, GORSUCH,
and HOLMES, Circuit Judges.



      Defendant-Appellee’s petition for rehearing, or, in the alternative, to abate

decision on rehearing pending the decision of the Supreme Court in Gall v.

United States, No. 07-7949, is denied by the panel. Judge Lucero votes to grant

rehearing, or, in the alternative, to abate decision on rehearing pending the

decision in Gall.

      The petition for rehearing en banc was transmitted to all of the judges of
the court who are in regular active service. A poll was requested and Judges

Briscoe, Lucero, Murphy, and O’Brien voted to grant rehearing. Judges Briscoe,

Lucero, Murphy, O’Brien, and Tymkovich voted in the alternative to abate

decision on rehearing en banc pending Gall.

      The petition is therefore denied.

                                                Entered for the Court




                                                ELISABETH A. SHUMAKER, Clerk




                                          -2-